DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-9 and 12-17 have been examined in this application. Claims 1, 8-9 and 16 are amended. Claims 10 and 11 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 1/21/2021.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” filed on 1/21/2021 with respect to the “Claim Rejections – 35 USC 112” section on pages 8-9, the Applicant argues that the amended claim language overcomes the 112(b) rejections. However, the amended claim language is still unclear. Please see 112(b) section below for further details. 
In response to the “Claim Rejections – 35 USC 101” section on pages 9-17, the Applicant argues that the claim has been over-generalized and not considered as a whole. In particular, the Applicant argues with respect to section “Step 2A-Prong 2” on pages 10-11 that the abstract idea is integrated into the practical application of capturing spatio-temporal dependencies between each link using conditional probability distribution, learning one or more parameters of a data-driven probabilistic model using an expectation maximization method and sequentially segmenting the trajectory of the vehicle. However, each of these steps fall under the mathematical concept category of an abstract idea and therefore do not practically integrate the claim. The Applicant further argues on pages 11-13 that the claims recite a method for predicting the travel time of the vehicle which has advantages in providing useful information on road networks in real-time, particularly in short-term traffic forecasting including on arterial roads and by providing meaningful predictions on larger time scales and when the travel conditions are different from the average conditions. However, these features detailing the effects of accurate travel time prediction simply describe the benefits of the mathematical concept and do not detail any elements that apply the judicial exception in a meaningful way beyond just generally linking it to the environment of travel time prediction.

The Applicant further argues on page 15 paragraph 3 that the processor is not a generic processor because it performs the steps of capturing dependencies between each link, modelling the captured spatio-temporal dependences, learning one or more parameters and sequentially segmenting the vehicle trajectory. However, each of these steps described falls under the abstract idea category of a mathematical concept and the processor is simply a generic computer element to which the abstract idea is applied; no improvement to the computing elements actually occurs. The processor is simply used as a tool for executing the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application.
The Applicant further argues under section “Step 2B” on pages 16-17 that the claimed subject matter is significantly more because it allows for prediction of the travel times even when the road conditions are different from average conditions and accommodates changes in congestion. However, these described benefits are not additional elements but simply described improvements to the mathematical concept of travel time prediction. Improvements to the abstract idea itself does not make the claim significantly more than the judicial exception. 
Furthermore, the additional element of using computer components to collect and analyze data amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The additional elements directed at collecting information of the trajectories of 
	In response to the “Claim Rejections -35 USC 103” section on pages 17-22, the Applicant argues that the prior art does not disclose the amended claim language of “ sequentially segmenting the trajectory of the vehicle from its beginning in such a way that an expected travel time of every segment except  units of timethe Aunits of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another, and adding the travel time consumed by each segment to get the prediction of the vehicle on thetrajectory”. This argument is persuasive. Therefore, the rejection is withdrawn. However, a new rejection is made in view of newly found prior art reference Okude et al. (US 2006/0287818 A1). 

Specification
The disclosure is objected to because of the following informalities: 
With respect to the phrase “Herein, the arterial traffic is modelled as a discrete- time dynamical system and at each time step, each link of the network is assumed to be in one or two states namely, congested or uncongested” on paragraph [025] the wording is unclear. The following recommendation is proposed: the arterial traffic is modelled as a discrete- time dynamical system and at each time step, each link of the network is assumed to be in one of two states namely, congested or uncongested
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the preamble and limitations referencing “links of unknown length”, for example “wherein the prediction of travel time comprises of: sequentially segmenting the trajectory of the vehicle from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time, wherein the units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another”, the specification is silent as to the incorporation of links of “unknown length” in the prediction of a travel time. The specification notes in paragraph [011] that the route can be an un-known length, but no information is provided on how routes or links of unknown length are used in the prediction of a travel time. For example, the specification details sequentially segmenting the trajectory in paragraphs [037-041]. However, it appears that the lengths of the links within the trajectory are used, and not unknown. For example, the 
Claims 2-8, 12-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 9 and 16 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the preamble and limitations referencing “links of unknown length”, the wording is unclear and therefore indefinite because it is unclear what it means for the length of a link to be unknown. Does that mean the distance between intersections is unknown? Does it mean that the link lengths are initially unknown and then determined? Does it mean that the time intervals associated with the links aren’t directly measured by the vehicles? The specification is silent as to the incorporation of “links of unknown length” in the prediction of the travel time. See 112(a) rejection. Furthermore, with respect to the limitation “wherein the prediction of travel time comprises of: sequentially segmenting the trajectory of the vehicle from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time, wherein the units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another” the wording 
Claims 2-8, 12-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 9 and 16, and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 101
Claims 1, 9 and 16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 9 and 16 are directed to the abstract idea of a mathematical concept. The limitation step of “capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution, wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step, each link of the network of the arterial roads is represented by a state as congested or uncongested”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical relationships. That is, other than reciting that the claim limitations are performed by a “processor” in claims 9 and 16, nothing in the claim element precludes the step from practically being performed by a mathematical relationship to determine dependencies using discrete-time intervals and representations of the links as congested or uncongested. Similarly, the limitation 
With respect to Step 2A, Prong II, this judicial exception is not practically integrated. Claims 9 and 16 recite the additional elements of a “processor”, “memory” and a “non-transitory computer readable medium”. These additional elements are generic computer elements to which the abstract idea is merely applied; no improvement to the computing elements actually occurs, they are merely used as a tool for executing the abstract idea. Accordingly, these additional element do not integrate the abstract idea into a practical application. Furthermore, the claims recite the additional elements of “collecting information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time, wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links”, “collecting information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link” and “collecting real time information of trajectories of the one or more probe vehicles using the GPS technology”. However, these additional element are only utilized to add insignificant extra-solution activity of mere data gathering. The claim is drawn to the abstract idea of a mathematical concept to predict a travel time. These additional elements are only used to gather data in order to make this determination and is therefore extra-solution activity. 
With respect to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using “processor”, “memory” and a “non-transitory computer readable medium” in Claims 9 and 16 to collect and analyze data amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer Berkaert (US 2013/0085659 A1) in paragraph [0005] this activity is well-understood, routine and conventional. 
Claims 2-8, 12-15 and 17 are rejected under U.S.C. 101 as being dependent on rejected claims 1, 9 and 16, respectively, and for failing to cure the deficiencies listed above. 
Claims 2 and 12 recite a step further specifying that the type of data being analyzed is from the probe vehicles. The claim limitations are solely drawn to claiming the acts of collecting and analyzing the data and do not encompass the vehicles.  This step just further details the type of data analyzed in the mathematical concepts. Specifying the type of data a mathematical concept may consider does not make the limitation more than the abstract idea of a mathematical concept
With respect to Step 2A Prong II and Step 2B, the claim again recites the additional element of GPS technology which, as shown in claim 1, does not practically integrate the abstract idea or make the claim more than the judicial exception. The claim is rejected as an abstract idea on the same grounds as claims 1 and 9.
Claims 3 and 13 recite a step further specifying that the type of data being analyzed is from a particular type of probe vehicles. This step just further details the type of data analyzed in the 
With respect to Step 2A Prong II and Step 2B, the claim again recites the additional element of GPS technology which, as shown in claim 1, does not practically integrate the abstract idea or make the claim more than the judicial exception. The claim is rejected as an abstract idea on the same grounds as claims 1 and 9.
Claims 4 and 17 recite a step further specifying that the type of data being analyzed. This step just further details the type of data analyzed in the mathematical concepts. Specifying the type of data a mathematical relationship may consider does not make the limitation more than the abstract idea of a mathematical concept. 
With respect to Step 2A, Prong II, this this judicial exception is not practically integrated. The claim recites the additional element of “collecting information of sequence of one or more links traversed between successive positions of the one or more probe vehicles”. However, this additional element is only utilized to add insignificant extra-solution activity of mere data gathering. Furthermore, the collected data does not appear to be utilized to perform any of the claimed steps or have an impact on the output of the claimed limitations. The claim is drawn to the abstract idea of a mathematical concept to predict a travel time. This additional element is only used to gather data in order to make this determination and is therefore extra-solution activity. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to “collecting information of sequence of one or more links traversed between successive positions of the one or more probe vehicles”, this technique is well-understood routine and conventional as detailed in the rejection to claims 1 and 16. 
Claims 5 and 14 recite a step further specifying that the type of data being analyzed. This step just further details the type of data analyzed in the mathematical concepts. Specifying the type of data a mathematical relationship may consider does not make the limitation more than the abstract idea of a mathematical concept. The claim is rejected as an abstract idea on the same grounds as claim 1. This claim does not recite any additional elements.
Claims 6-8 and 15 recite steps further specifying how the data should being analyzed using a mathematical relationship. These step just further details a process that is performed using mathematical relationships. Specifying how the mathematical operations are performed does not make the limitations more than the abstract idea of a mathematical concept. These claims are rejected as an abstract idea on the same grounds as claims 1 and 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeitner et al. (Non-Patent Literature, “Arterial travel time forecast with streaming data; A hybrid approach of flow modeling and machine learning”) in view of Okude et al. (US 2006/0287818 A1).

 Claim 1, Holfeitner et al. discloses a method for predicting a travel time of a vehicle on a trajectory consisting of one or more links of unknown length within a network of the arterial roads, the method comprising:
collecting information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time (Abstract, “hybrid modeling framework for estimating and predicting arterial traffic conditions using streaming GPS probe data … GSP data was collected once per second .. allowing precise calculation of travel times”, p. 1107, ¶2, Observations for the model are successive GPS measurements of vehicle trajectories taken at set time intervals), wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links (Abstract, “Estimate and predict travel times through the arterial network”, p. 1098, ¶6, Network is comprised of links);
collecting information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link (p. 1102, ¶7, p. 1103, ¶ 1-3, Network model includes modeling departures from each link, sinks, (information on downstream links) and arrivals to each link, sources, (information on upstream links));
capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a transition conditional probability distribution, wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step, each link of the network of the arterial roads is represented by a state as congested or uncongested (p. 1104, ¶4 and p. 1105 ¶1-4 “The spatio-temporal dependencies between the links of the network are modeled with a transition probability on the state of each link i at time t + 1 given the state of the neighbors at time t” … “each link of lane I is in state [Symbol font/0x78] during time interval t ..”. Furthermore, the number of vehicles leaving in a link cycle depends on whether the link it is in a congested regime or unsaturated regime (uncongested). Therefore the links are represented by a state of congested or uncongested. This process is further detailed in p. 1100 bullets 2-3. “We model arterial traffic as a discrete time dynamical system … each time step we assume the state of each link is constant”. The state of each link as described in bullet 2 includes the number of vehicles stopped on the link per light cycle, [Symbol font/0x78], and is represented as a state of either unsaturated (uncongested) or congested as detailed in p. 1101 ¶3 and 1102 ¶1-2 and Fig. 3); 
learning one or more parameters of a data-driven probabilistic model using an expectation maximization method, wherein the learning of the one or more parameters is based on the collected information of the trajectories of the one or more probe vehicles traversed within the network of the arterial roads, the information of neighborhood structure of each link and the captured spatio-temporal dependencies between each link of the network of the arterial roads (p. 1107, ¶5, p. 1108, p. 1109, ¶1-4, Fig. 8, Parameters for the probabilistic model are computed using an Expectation Maximization method based on the collected observations (information of trajectories of one or more probe vehicle traversed within the network of the arterial road), including considering the calculated travel time for each link (information of the neighborhood structure) and transition probabilities to compute the distribution from one time interval to the next (captured spatio-temporal dependencies between each link of the network));
collecting real time information of trajectories of the one or more probe vehicles using the GPS technology (p. 1113, ¶1, p. 1117 Real time GPS data information of trajectories is collected); and 
predicting the travel time of the vehicle on the trajectory consisting of the one or more links of unknown length within the network of the arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data- AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4Filing Date: March 01, 2018driven probabilistic model and a particle filtering technique, (p. 1113, ¶1, p. 1117,  Forecasting traffic condition to predict travel time can be performed using available data up to and including real-time data (real time information of trajectories of the one or more probe vehicles) and the learned value of the parameters. Forecasting is performed using particle filtering techniques) wherein the prediction of travel time comprises of:
determining the travel time based on the trajectory of the vehicle and A units, where A units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another (p. 1113, ¶1, p. 1117-1118 Prediction is performed at q time steps (A units) by propagating the particle filter forward from the current time interval by the time interval t+1 as detailed in 1110 section 4.3.2 prediction at time interval t+1. Therefore, a prediction for a travel time of a vehicle traveling a link is based on the relevant time unit (A units) representing the state of the link)

While Holfeitner et al. discloses the above method steps including predicting a travel time of a trajectory and traffic congestion by using a particle filter and sequentially determining the traffic congestion at each time interval, Holfeitner et al. does not explicitly disclose that the trajectory is sequentially segmented from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time and adding the travel time consumed by each segment to get the travel time prediction of the vehicle on the trajectory

However, Okude et al. teaches: that based on traffic congestion information at each time interval a travel time can be predicted by segmenting a trajectory from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time and adding the travel time consumed by each segment to get the travel time prediction of the vehicle on the trajectory ([0051-0054]; Fig. 4-7 Trajectory is sequentially segmented by the travel time intervals of 5 min, for all except the last segment. The time intervals are added to get to travel time prediction on the trajectory).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holfeitner et al. to include the above limitations as detailed in Okude et al. with the motivation being predict accurate arrival times by considering meteorological information as detailed in Okude et al. [0009].

As per Claim 2, Holfeitner et al. discloses the method of claim 1, 
wherein the one or more probe vehicles are vehicles comprising the GPS technology. (Abstract, GPS probe data is collected from vehicles).

As per Claim 4, Holfeitner et al. discloses the method of claim 1, 
wherein collecting information of the trajectories of the one or more probe vehicles includes collecting information of sequence of the one or more links traversed between successive positions of the one or more probe vehicles (Abstract, p. 1106, ¶2, p. 1107, ¶1-2, p. 1108, ¶1-4, Fig. 8, Path travel time and location observations are used to determine traversed links between successive positions and allocate travel time for each link).

As per Claim 5, Holfeitner et al. discloses the method of claim 1, 
wherein the information of neighborhood structure for each link of the network of the arterial roads is used to capture congestion correlation in a spatio-temporal manner (p. 1102, ¶5-6, p. 1103, ¶ 1-3, Modeling the number of vehicles entering and leaving each link captures congestion in a spatio-temporal fashion)

As per Claim 6, Holfeitner et al. discloses the method of claim 1, 
wherein a dynamic Bayesian network (DBN) model is used as the data-driven probabilistic model (p. 1106, ¶2, Fig. 7, Spatial-temporal model of arterial traffic evolution is modeled as a Dynamic Bayesian Network).

As per Claim 7, Holfeitner et al. discloses the method of claim 1, 
wherein the condition probability distribution is used to model the spatio- temporal dependencies of the data-driven probabilistic model (p. 1104 ¶4, p. 1106, ¶2, p. 1107, ¶1-4, Fig. 7, Conditional probability distribution is used in the creation Dynamic Bayesian Network model to capture transitions (spatio-temporal dependencies)). 

As per Claim 8, Holfeitner et al. discloses the method of claim 1, 
wherein the prediction of travel time of the vehicle on the trajectory consisting of the one or more links of unknown length (p. 1113 ¶1,  p. 1117, p. 1118, ¶1 Travel time is predicted using Dynamic Bayesian network parameters which are based on the temporal structure of the Dynamic Bayesian network . Therefore the temporal structure of the Dynamic Bayesian network is utilized).  

As per Claim 9, Holfeitner et al. discloses a system for predicting travel time of a vehicle on a trajectory consisting of one or more links of unknown 5length within a network of arterial roads, the system comprising:
(p. 1116, ¶6 Historical learning and the real time estimation and forecast run on a laptop by executing Matlab/ Java models (memory with set of instructions)); 
a processor communicatively coupled with the memory (p. 1116, ¶6 Historical learning and the real time estimation and forecast run on a laptop (processor) by executing Matlab/ Java models. Abstract, Fig. 1, p. 1100 section 6, Mobile Millennium system provided historical and real-time probe vehicle data consisting of point to point travel time and measurements that provide collection information to be utilized by processor to perform below steps); 
 a plurality of probe vehicle data collection module, coupled to the processor, configured to collect information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time (Abstract, “hybrid modeling framework for estimating and predicting arterial traffic conditions using streaming GPS probe data … GSP data was collected once per second .. allowing precise calculation of travel times”, p. 1107, ¶2, Observations for the model are successive GPS measurements of vehicle trajectories taken at set time intervals), wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links (Abstract, “Estimate and predict travel times through the arterial network”, p. 1098, ¶6, Network is comprised of links);
a neighborhood structure data collection module, coupled to the processor, configured to collect information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link (p. 1102, ¶7, p. 1103, ¶ 1-3, Network model includes modeling departures from each link, sinks, (information on downstream links) and arrivals to each link, sources, (information on upstream links));
(p. 1104, ¶4 and p. 1105 ¶1-4 “The spatio-temporal dependencies between the links of the network are modeled with a transition probability on the state of each link i at time t + 1 given the state of the neighbors at time t” … “each link of lane I is in state [Symbol font/0x78] during time interval t ..”. Furthermore, the number of vehicles leaving in a link cycle depends on whether the link it is in a congested regime or unsaturated regime (uncongested). Therefore the links are represented by a state of congested or uncongested. This process is further detailed in p. 1100 bullets 2-3. “We model arterial traffic as a discrete time dynamical system … each time step we assume the state of each link is constant”. The state of each link as described in bullet 2 includes the number of vehicles stopped on the link per light cycle, [Symbol font/0x78], and is represented as a state of either unsaturated (uncongested) or congested as detailed in p. 1101 ¶3 and 1102 ¶1-2 and Fig. 3); 
20 a learning module, coupled to the processor, configured to learn one or more parameters of a data-driven  probabilistic model from the collected information of the trajectories of the one or more probe vehicles traversed within the network of the arterial roads, the information of neighborhood structure of each link and the captured spatio-temporal dependencies between each link of the network of the arterial roads using an expectation maximization method (p. 1107, ¶5, p. 1108, p. 1109, ¶1-4, Fig. 8, Parameters for the probabilistic model are computed using an Expectation Maximization method based on the collected observations (information of trajectories of one or more probe vehicle traversed within the network of the arterial road), including considering the calculated travel time for each link (information of the neighborhood structure) and transition probabilities to compute the distribution from one time interval to the next (captured spatio-temporal dependencies between each link of the network)); 
a probe vehicle data collection module, coupled to the processor, configured to collect real time information of trajectories of the one or more probe vehicles using the GPS technology (p. 1113, ¶1, p. 1117 Real time GPS data information of trajectories is collected)
 a prediction module, coupled to the processor, configured to predict the travel time of the vehicle on the trajectory consisting of the one or more links of unknown length within the network of arterial roads using the real time information of trajectories of the one or more probe vehicles, the one or more learnt parameters of the data-driven  probabilistic model and a particle filtering technique (p. 1113, ¶1, p. 1117,  Forecasting traffic condition to predict travel time can be performed using available data up to and including real-time data (real time information of trajectories of the one or more probe vehicles) and the learned value of the parameters. Forecasting is performed using particle filtering techniques) wherein the prediction module is further configured to:
determine the travel time based on the trajectory of the vehicle and A units, where A units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another (p. 1113, ¶1, p. 1117-1118 Prediction is performed at q time steps (A units) by propagating the particle filter forward from the current time interval by the time interval t+1 as detailed in 1110 section 4.3.2 prediction at time interval t+1. Therefore, a prediction for a travel time of a vehicle traveling a link is based on the relevant time unit (A units) representing the state of the link)

While Holfeitner et al. discloses the above method steps including predicting a travel time of a trajectory and traffic congestion by using a particle filter and sequentially determining the traffic congestion at each time interval, Holfeitner et al. does not explicitly disclose that the trajectory is 

However, Okude et al. teaches: that based on traffic congestion information at each time interval a travel time can be predicted by segmenting a trajectory from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time and adding the travel time consumed by each segment to get the travel time prediction of the vehicle on the trajectory ([0051-0054]; Fig. 4-7 Trajectory is sequentially segmented by the travel time intervals of 5 min, for all except the last segment. The time intervals are added to get to travel time prediction on the trajectory).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holfeitner et al. to include the above limitations as detailed in Okude et al. with the motivation being predict accurate arrival times by considering meteorological information as detailed in Okude et al. [0009].

As per Claim 12, Holfeitner et al. discloses the system of claim 9, 
wherein the one or more vehicles are vehicles comprising the GPS technology (Abstract, GPS probe data is collected from vehicles).

As per Claim 14, Holfeitner et al. discloses the system of claim 9, 
wherein the information of neighborhood structure for each link of the network of the arterial roads is used to capture congestion correlation in a spatio-temporal manner (p. 1102, ¶5-6, p. 1103,  ¶1-3, Modeling the number of vehicles entering and leaving each link captures congestion in a spatio-temporal fashion)

As per Claim 15, Holfeitner et al. discloses the system of claim 9, 
wherein a dynamic Bayesian network (DBN) model is used as the data-driven probabilistic model(p. 1106, ¶2, Fig. 7, Spatial-temporal model of arterial traffic evolution is modeled as a Dynamic Bayesian Network).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeitner et al. (Non-Patent Literature, “Arterial travel time forecast with streaming data; A hybrid approach of flow modeling and machine learning”) in view of Okude et al. (US 2006/0287818 A1) in further view of Rau et al. (US 2015/0253144 A1). 
As per Claim 3, Holfeitner et al. discloses the method of claim 1, 
wherein the one or more probe vehicles include one or more cabs from a cab service provider having the 10GPS technology  for periodically collecting the information of the trajectories (Abstract, p. 1115, ¶4, Reported data is from taxis traveling around a network)

Holfeitner et al. does not disclose:
one or more commuters having the 10GPS technology  for periodically collecting the information of the trajectories

In other words, Holfeitner et al. discloses collecting gps data from cabs as they move around a network of arterial roads in order to make predictions on travel time. However, Holfeitner et al. does not disclose that the cabs are/contain commuters. 

However, Rau et al. teaches: 
one or more commuters having the 10GPS technology  for periodically collecting the information of the trajectories ([0032-0033, 0052] GPS data is collected from commuters to accurately model traffic volume, traffic time, traffic speeds etc., including on arterial roads, so that the accurate travel times may be predicted).
	
	In other words Rau et al. teaches collecting information from commuters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holfeitner et al. to include collecting commuter data, as detailed in Rau et al., with the motivation being to provide a revenue model that allows commuters to pay according to their trip type. Short commuter trips would incur different charges from long trips and delivery routes as detailed in Rau et al. ([0056]; Fig. 9). 

As per Claim 13, Holfeitner et al. discloses the system of claim 9, 
wherein the one or more probe vehicles include one or more cabs from a cab service provider having the 10GPS technology  for periodically collecting the information of the trajectories (Abstract, p. 1115, ¶4, Reported data is from taxis traveling around a network)

Holfeitner et al. does not disclose:
one or more commuters having the 10GPS technology  for periodically collecting the information of the trajectories

In other words, Holfeitner et al. discloses collecting gps data from cabs as they move around a network of arterial roads in order to make predictions on travel time. However, Holfeitner et al. does not disclose that the cabs are/contain commuters. 

However, Rau et al. teaches: 
one or more commuters having the 10GPS technology  for periodically collecting the information of the trajectories ([0032-0033, 0052] GPS data is collected from commuters to accurately model traffic volume, traffic time, traffic speeds etc., including on arterial roads, so that the accurate travel times may be predicted).
	
	In other words Rau et al. teaches collecting information from commuters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holfeitner et al. to include collecting commuter data, as detailed in Rau et al., with the motivation being to provide a revenue model that allows commuters to pay according to their trip type. Short commuter trips would incur different charges from long trips and delivery routes as detailed in Rau et al. ([0056]; Fig. 9). 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeitner et al. (Non-Patent Literature, “Arterial travel time forecast with streaming data; A hybrid approach of flow modeling and machine learning”) in view of Onisko et al. (Non-Patent Literature, “Learning Bayesian network parameters from small data sets: application of Noisy-Or gates”) in further view of Okude et al. (US 2006/0287818 A1). 

 Claim 16, Holfeitner et al. discloses a non-transitory computer readable medium storing one or more instructions which when executed by a processor on a system, cause the processor to perform method for predicting travel time of a vehicle on one or more routes of unknown length within a network of the arterial roads, wherein the one or more instructions comprising  (p. 1116, ¶6 Historical learning and the real time estimation and forecast run on a laptop by executing Matlab/ Java models (processor executing set of instructions on memory)):  10
 collecting information of trajectories of one or more probe vehicles periodically using Global Positioning System (GPS) technology over a period of time, wherein the one or more probe vehicles are plying around the network of the arterial roads and the network of arterial roads having one or more links (Abstract, “hybrid modeling framework for estimating and predicting arterial traffic conditions using streaming GPS probe data … GSP data was collected once per second .. allowing precise calculation of travel times”, p. 1107, ¶2, Observations for the model are successive GPS measurements of vehicle trajectories taken at set time intervals); 
collecting information of neighborhood structure for each link of the one or more links of the network of the arterial roads, wherein the information of neighborhood structure for the link includes information on downstream links and upstream links of the link (p. 1102, ¶7, p. 1103, ¶ 1-3, Network model includes modeling departures from each link, sinks, (information on downstream links) and arrivals to each link, sources, (information on upstream links));
capturing spatio-temporal dependencies between each link and its neighbors of the network of the arterial roads using a conditional probability distribution, wherein the captured spatio-temporal dependencies are modelled as a discrete-time dynamical system and at each time step, each link of the network of the arterial roads is represented by a state as congested or uncongested (p. 1104, ¶4 and p. 1105 ¶1-4 “The spatio-temporal dependencies between the links of the network are modeled with a transition probability on the state of each link i at time t + 1 given the state of the neighbors at time t” … “each link of lane I is in state [Symbol font/0x78] during time interval t ..”. Furthermore, the number of vehicles leaving in a link cycle depends on whether the link it is in a congested regime or unsaturated regime (uncongested). Therefore the links are represented by a state of congested or uncongested. This process is further detailed in p. 1100 bullets 2-3. “We model arterial traffic as a discrete time dynamical system … each time step we assume the state of each link is constant”. The state of each link as described in bullet 2 includes the number of vehicles stopped on the link per light cycle, [Symbol font/0x78], and is represented as a state of either unsaturated (uncongested) or congested as detailed in p. 1101 ¶3 and 1102 ¶1-2 and Fig. 3); 

Holfeitner et al. does not disclose: 
capturing spatio-temporal dependencies between each link of the network of the arterial roads using a NoisyOR conditional probability distribution

In other words, Holfeitner et al. discloses using a conditional probability distribution to capture spatio-temporal dependencies between each link of the network of arterial roads. However, Holfeitner et al. does not disclose wherein the conditional probability used is a NoisyOr conditional probability distribution. 

However, Onisko et al. teaches:  
using a NoisyOR conditional probability distribution (Abstract, p. 167, ¶2)

	In other words, Onisko et al. teaches wherein the conditional probability used is a NoisyOr conditional probability distribution.

Holfeitner et al. to include using NoisyOR conditional probability distribution as detailed in Onisko et al. with the motivation being to reduce the amount of data required for an accurate representation of dependencies as detailed in Onisko et al. (Abstract)

Furthermore, Holfeitner et al. discloses:
learning one or more parameters of a data-driven probabilistic model from the collected information of the trajectories of the one or more probe vehicles traversed within the network of the arterial roads, the information of neighborhood structure of each link and the captured spatio-temporal dependencies between each link of the network of the arterial roads using an expectation maximization method (p. 1107, ¶5, p. 1108, p. 1109, ¶1-4, Fig. 8, Parameters for the probabilistic model are computed using an Expectation Maximization method based on the collected observations (information of trajectories of one or more probe vehicle traversed within the network of the arterial road), including considering the calculated travel time for each link (information of the neighborhood structure) and transition probabilities to compute the distribution from one time interval to the next (captured spatio-temporal dependencies between each link of the network)); 
collecting real time information of trajectories of the one or more probe vehicles using the GPS technology (p. 1113, ¶1, p. 1117 Real time GPS data information of trajectories is collected); and 
26 predicting the travel time of the vehicle on the trajectory consisting of the one or more links of unknown length within the network of the arterial roads using the real time information of trajectories of the one or more learnt parameters of the data-driven  probabilistic model and a particle filtering technique (p. 1113, ¶1, p. 1117,  Forecasting traffic condition to predict travel time can be performed using available data up to and including real-time data (real time information of trajectories of the one or more probe vehicles) and the learned value of the parameters. Forecasting is performed using particle filtering techniques) wherein the prediction of travel time comprises of:
determining the travel time based on the trajectory of the vehicle and A units, where A units of time is the rate at which the state of each link of the network of the arterial roads transitions from one state to another (p. 1113, ¶1, p. 1117-1118 Prediction is performed at q time steps (A units) by propagating the particle filter forward from the current time interval by the time interval t+1 as detailed in 1110 section 4.3.2 prediction at time interval t+1. Therefore, a prediction for a travel time of a vehicle traveling a link is based on the relevant time unit (A units) representing the state of the link)

While Holfeitner et al. discloses the above method steps including predicting a travel time of a trajectory and traffic congestion by using a particle filter and sequentially determining the traffic congestion at each time interval, Holfeitner et al. does not explicitly disclose that the trajectory is sequentially segmented from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time and adding the travel time consumed by each segment to get the travel time prediction of the vehicle on the trajectory

However, Okude et al. teaches: that based on traffic congestion information at each time interval a travel time can be predicted by segmenting a trajectory from its beginning in such a way that an expected travel time of every segment except last segment is exactly A units of time and adding the travel time consumed by each segment to get the travel time prediction of the vehicle on the trajectory ([0051-0054]; Fig. 4-7 Trajectory is sequentially segmented by the travel time intervals of 5 min, for all except the last segment. The time intervals are added to get to travel time prediction on the trajectory).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holfeitner et al. to include the above limitations as detailed in Okude et al. with the motivation being predict accurate arrival times by considering meteorological information as detailed in Okude et al. [0009].

As per Claim 17, Holfeitner et al. discloses the non-transitory computer readable medium of claim 16, 
wherein collecting information of the trajectories of the one or more probe vehicles includes collecting information of sequence of the one or more links traversed between successive positions of the one or more probe vehicles (Abstract, p. 1106, ¶2, p. 1107, ¶1-2, p. 1108 ¶1-4, Fig. 8, Path travel time and location observations are used to determine traversed links between successive positions and allocate travel time for each link).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.I./Examiner, Art Unit 3669      

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619